UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1846



ANTHONY A. AGWUMEZIE,

                                              Plaintiff - Appellant,

          versus


ALLSTATE INSURANCE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge;
Charles B. Day, Magistrate Judge. (CA-02-493-DKC)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony A. Agwumezie, Appellant Pro Se. Craig David Roswell, Jeanie
Lynn Scherrer, NILES, BARTON & WILMER, L.L.P., Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony   A.   Agwumezie   appeals   the   district   court’s   order

granting in part Allstate Insurance Company’s motion to dismiss and

the magistrate judge’s order denying his motion for new trial

following a jury trial in his civil action against Allstate.            We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court and the

magistrate judge.    See Agwumezie v. Allstate Insurance, No. CA-02-

493-DKC (D. Md. Aug. 8, 2002; June 9, 2003).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                   2